MANDATE

                                    Court of Appeals
                               First District of Texas
                                    NO. 01-17-00269-CV

                                 MYONG LADNER, Appellant

                                               V.

                        PARESHBHAI VANMALIBHAI PATEL AND
                         MINAXI PARESHBHAL PATEL, Appellees

         Appeal from the 146th District Court of Bell County (Tr. Ct. No. 278,589-B)

TO THE 146TH DISTRICT COURT OF BELL COUNTY, GREETINGS:

         Before this Court, on the 21st day of November 2017, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                      Appellant, Myong Ladner, has neither paid nor made
               arrangements to pay the fee for preparing the clerk’s record.
               After being notified that this appeal was subject to dismissal,
               appellant did not adequately respond. It is therefore
               CONSIDERED, ADJUDGED, and ORDERED that the
               appeal be dismissed for want of prosecution.
                        It is further ORDERED that appellant pay all appellate
               costs.
                        It is further ORDERED that this decision be certified
              below for observance.
              Judgment rendered November 21, 2017.
              Per curiam opinion delivered by panel consisting of Chief
              Justice Radack and Justices Keyes and Caughey.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 25, 2018
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT